Citation Nr: 1116260	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  07-08 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the spine.

2.  Entitlement to special monthly pension based on the need for regular aid and attendance or at the housebound rate.


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to November 1953.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Chicago, Illinois, VA Regional Office (RO).  

The Board notes that in a March 2007 VA Form 9, the Veteran limited his appeal to the issue of entitlement to service connection for arthritis of the spine.  Thus, the issue of entitlement to service connection for Beriberi disease has been withdrawn.

The Veteran failed to appear for a scheduled Board hearing on October 20, 2010.  Good cause for the failure to report is not shown, and thus, the hearing request is considered withdrawn.

This case has previously come before the Board.  In December 2010, the matters were remanded to the agency of original jurisdiction (AOJ) for additional development.  The case has been returned to the Board for further appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The weight of the competent and probative evidence does not show that arthritis of the spine was manifest in service, within the initial post-service year, or that arthritis of the spine is attributable to service.

2.  The weight of the competent and probative evidence does not establish that the Veteran's disabilities render him helpless or blind or nearly helpless or blind, and/or a patient in a nursing home because of mental incapacity; he does not require the regular aid and attendance of another person to perform personal care functions of everyday living or to protect himself from the hazards and dangers incident to the daily environment.

3.  The Veteran does not have a single disability rated as 100 percent disabling and is not shown to be permanently housebound as a result of his disabilities.



CONCLUSIONS OF LAW

1.  Arthritis of the spine was not incurred or aggravated in active service, and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The criteria for the award of special monthly pension based on the need for regular aid and attendance or due to housebound status have not been met.  38 U.S.C.A. §§ 1114(r)(2), 1502(b) (c), 1521(d) (e) (West Supp. 2009); 38 C.F.R. §§ 3.351, 3.352 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must request that the claimant provide any evidence in his possession that pertains to the claim based upon 38 C.F.R. § 3.159(b).  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.  However, although this notice is no longer required, the Board notes that the Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The September 2004, November 2007, February 2008, August 2008, and January 2009 letters told him to provide any relevant evidence in his possession.  See Pelegrini, 18 Vet. App. at 120.  

In any event, the Board finds that any deficiency in the notice to the claimant or the timing of these notices is harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the Board erred by relying on various post-decisional documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice had been provided to the claimant, the Court found that the evidence established that the claimant was afforded a meaningful opportunity to participate in the adjudication of the claim, and found that the error was harmless, as the Board has done in this case).  

If any notice deficiency is present in this case, the Board finds that the presumption of prejudice on VA's part has been rebutted in this case by the following: (1) based on the communications sent to the claimant over the course of this appeal, the claimant clearly has actual knowledge of the evidence the claimant is required to submit in this case; and (2) based on the claimant's contentions as well as the communications provided to the claimant by VA, it is reasonable to expect that the claimant understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claimant's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  38 C.F.R. § 3.159(c)(4).  The claimant was afforded a VA examination in October 2008 in regard to special monthly pension.  He failed to report for scheduled VA examinations in January 2011.  The Board notes that the March 2011 supplemental statement of the case notified the Veteran of his failure to report for scheduled VA examination, and thereafter, in correspondence received from the Veteran in March 2011, he stated he had no further evidence.  An attempt at further development would be an exercise in futility and a waste of limited government resources.  The Board notes that the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The records satisfy 38 C.F.R. § 3.326, to the extent possible.

The claimant was also sent a letter regarding the appropriate disability rating or effective date to be assigned in March 2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the claimant).

I.  Service Connection

Criteria

Service connection may be granted for disability resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. § 1110 (West Supp. 2009).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 3.304 (2010).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  Service connection may also be granted for arthritis when it is manifested to a compensable degree within one year following discharge from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board finds substantial compliance with the December 2010 remand and there is sufficient evidence for the Board to proceed to a decision.  The Board notes that the Veteran failed to report for the scheduled VA examination.  

The Veteran is seeking entitlement to service connection for degenerative arthritis of the spine and special monthly pension based on the need for regular aid and attendance or at the housebound rate.  Having considered the evidence, the Board finds the claims must be denied.  

The Veteran failed to report for scheduled VA examinations in January 2011.  Under VA regulations, it is incumbent upon the Veteran to submit to a VA examination if he is applying for, or in receipt of, VA compensation or pension benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a benefit cannot be established or confirmed without a current VA examination or re-examination and a claimant, without good cause, fails to report for such examination, an original compensation claim shall be considered on the basis of the evidence of record.  38 C.F.R. § 3.655(b) (2010).  When, however, an examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit, which was previously disallowed, or a claim for an increased rating, the claim shall be denied.

The Board notes that while an October 2008 VA special monthly pension examination report notes a history of chronic low back pain secondary to degenerative joint disease, the report, however, did not link any low back condition to service.  

In addition, while the Veteran's assertion in a March 2007 VA Form 9 is to the effect that he has arthritis of the spine as a result of sleeping on the ground/floor during service, service treatment records are negative for relevant complaints or findings.  The Board notes that he stated that approximately 20 years after service, his doctor told him that he had arthritis of the spine, and a lapse in time between service and the first complaints and diagnosis weighs against the claim.  The Board may, and will, consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  In this case, the weight of the competent and probative evidence does not establish arthritis in the spine was manifest during service or within the initial post-service year or is otherwise related to service.  

The Board notes that a determination as to whether the Veteran has current disability related to service requires competent evidence.  The Veteran is competent to report his symptoms, to include pain.  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to a relationship between service and current disability.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence of record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board notes that the Veteran is not shown to have the medical expertise.  Similarly, even after considering his contentions, they are outweighed by the evidence highlighted above that is against the claim.  

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  Consequently, the benefits sought on appeal are denied.  

II.  Special Monthly Pension

Criteria & Analysis

Initially, the Board finds that there has been substantial compliance with the December 2010 remand and there is sufficient evidence for the Board to proceed to a decision.  The Board notes that the Veteran failed to report for the scheduled VA examination in January 2011.  

The Veteran asserts entitlement to special monthly pension.  Having reviewed the evidence, the Board finds that special monthly compensation is not warranted.

Under the law, increased pension benefits are payable to a veteran who needs the regular aid and attendance of another person or is considered housebound as a result of his disabilities.  38 U.S.C.A. § 1521(d) (e) (West 2002); 38 C.F.R. § 3.351 (2010).  In the March 2009 notice of disagreement, the Veteran essentially asserted that he is entitled to special monthly pension based on either of these criteria because his disabilities limit his activities on a daily basis.  

A February 2009 rating decision reflects disabilities considered for pension purposes are left ankle fracture, rated as 20 percent disabling, and atrial fibrillation, rated as 10 percent disabling, for a combined evaluation of 20 percent.  

Increased pension benefits are payable based on the housebound rate if a veteran has a single permanent disability rated as 100 percent disabling and, (1) has additional disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of disability or disabilities.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d).  In the present case, the Veteran does not meet the first requirement of having at least one total permanent disability.  The Veteran does not meet the criteria for special monthly pension at the housebound rate because none of his disabilities have been rated as 100 percent disabling.  In addition, the October 2008 VA examiner specifically stated that the Veteran is not housebound.  Therefore, his claim for entitlement to special monthly pension based on housebound status must be denied.

A veteran is considered to be in need of regular aid and attendance if he is helpless or is so nearly helpless as to require the regular aid and attendance of another person.  The criteria for establishing the need for aid and attendance include consideration of whether a veteran is blind or nearly blind; whether the person is a patient in a nursing home because of incapacity; or, whether a veteran establishes a factual need for aid and attendance.  38 U.S.C.A. § 1502(b) (West Supp. 2009); 38 C.F.R. § 3.351(b) (c).

The following will be accorded consideration in determining the need for aid and attendance: inability of a veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances; inability to feed himself; inability to attend to the wants of nature; or incapacity that requires assistance on a regular basis to protect himself from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2010).  It is only necessary that the evidence establish a veteran is so helpless as to need regular aid and attendance, not that there be a constant need or that all of the disabling conditions enumerated above exist.  Id.  However, entitlement requires at least one of the above enumerated factors be present.  Turco v. Brown, 9 Vet. App. 222, 224-5 (1996).  

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether a veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that a veteran remain in bed.  The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

In this case, the criteria for aid and attendance benefits are not met.  First, there is no competent evidence that the Veteran is blind or nearly blind.  While an August 2008 VA record notes possible neurosyphilis leading to optic atrophy in the left eye, the competent evidence not does not establish blindness or near blindness.  There is also no competent evidence, nor any assertion by the Veteran, that he is a patient in a nursing home because of incapacity.  Rather, the October 2008 VA examination report notes that he lives with his niece, who works full time, and has no caregiver during the day.  

In addition, the competent evidence does not establish a factual need for aid and attendance.  The October 2008 VA examiner specifically stated that the Veteran does not require aid and attendance for activities of daily living.  While the Veteran asserted, in March 2009, that he uses a cane for walking and requires assistance with shopping and laundry, the October 2008 VA examination report notes that the Veteran is able to walk 3-4 blocks unassisted before having to stop and rest secondary to fatigue, does not use a cane, fall down, or experience foot or ankle pain.  The examiner further reported that the Veteran is able to drive and uses public transportation, does well with all activities of daily living, to include doing his own shopping, cooking, and light cleaning, and needs no assistance for any reason.  

The Veteran is competent to report symptoms impacting his daily life.  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to whether he is unable to care for himself and/or requires assistance on a regular basis to protect himself from hazards or dangers incident to his daily environment. 

In this case, the Board has accorded more probative value to the competent medical evidence establishing that he is able to care for himself.  The competent and probative evidence does not establish incapacity that requires assistance on a regular basis to protect himself from hazards or dangers incident to his daily environment.  Accordingly, the Board concludes that the requirements for special monthly pension based on the need for regular aid and attendance of another person have not been met.

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  Consequently the benefits sought on appeal are denied.  


ORDER

Service connection for arthritis of the spine is denied.  

Entitlement to special monthly pension based on a need for aid and attendance, or housebound status is denied.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


